Cuyahoga App. No. 100205, 2014-Ohio-2179. This cause is pending before the court as an appeal from the Court of Appeals for Cuyahoga County.
Upon review of the notice of appeal, memorandum in support of jurisdiction, list of additional authorities, second list of additional authorities, and merit brief of appellant, it is evident that Jeffrey Kilduff has not filed a timely motion for admission pro hac vice pursuant to S.Ct.Prac.R. 2.02. Therefore, it is ordered by the court, sua sponte, that Jeffrey Kilduff is stricken from the notice of appeal, memorandum in support of jurisdiction, list of additional authorities, second list of additional authorities, and merit brief of appellant for failure to comply with S.CtPrac.R. 2.02 and Gov.Bar R. XII(2)(A)(6)(a)-(e).